MEMORANDUM OPINION
                                        No. 04-11-00655-CR

                                       Mark SCRIMPSHER,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 81st Judicial District Court, Wilson County, Texas
                                  Trial Court No. 08-01-025-CRW
                             Honorable Donna Rayes, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 4, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain agreement, appellant Mark Scrimpsher pleaded nolo

contendere to possession of a controlled substance. The trial court, in accordance with the plea

agreement, deferred a finding of guilt and placed Scrimpsher on community supervision for a

period of three years.

           The State filed a motion to adjudicate guilt and revoke community supervision, alleging

Scrimpsher violated several terms of his conditions of probation. Scrimpsher pled true to the
                                                                                    04-11-00655-CR


State’s claim that he used alcohol in violation of the terms of his probation. The trial court

continued Scrimpsher’s community supervision, but required Scrimpsher to successfully

complete a program at the Intermediate Sanction Facility.

       Subsequently, the State filed a second motion to adjudicate guilt and revoke community

supervision, alleging Scrimpsher had again violated conditions of his probation. Scrimpsher pled

true to the allegation that he used alcohol in violation of one his conditions of probation. At the

hearing on the State’s motion, Scrimpsher admitted using alcohol. At the conclusion of the

hearing, the trial court accepted the plea of true, adjudicated Scrimpsher guilty, and sentenced

him to confinement for two years. However, the court probated the sentence for a period of three

years and ordered Scrimpsher, as a condition of probation, to serve a term in a Substance Abuse

Felony Punishment Facility (“SAFPF”).

       Scrimpsher filed a motion asking the trial court to reconsider and vacate its order

regarding the term in the SAFPF, asking instead that he be permitted to enter a private alcohol

rehabilitation facility near his home in Bexar County so he could work. The trial court denied

the motion after a hearing. Scrimpsher then perfected this appeal.

       Scrimpsher’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel provided proof Scrimpsher was given a copy of the brief and motion

to withdraw and was informed of his right to review the record and file his own brief.

Scrimpsher has not filed a brief.




                                               -2-
                                                                                    04-11-00655-CR


        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Scrimpsher’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Scrimpsher wish to seek further review

of this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.     See TEX. R. APP. P. 68.2.        Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.

R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                     Marialyn Barnard, Justice

Do Not Publish




                                               -3-